Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2018

                                    No. 04-17-00220-CV

           IN THE INTEREST OF A.B.R., W.C.R., AND K.R.R, Minor Children,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-19862
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       After we granted an extension, Appellee’s and Cross-Appellee’s briefs were due on
February 8, 2018. See TEX. R. APP. P. 38.6(b), (d). On the due date, Appellee moved for a
fourteen-day extension of time to file the brief until February 22, 2018. See id. R. 10.5(b).
Cross-Appellee opposed a fourteen-day extension, but asked for the same extension if this court
granted Appellee’s motion.
       Appellee’s motion is GRANTED. Appellee’s and Cross-Appellee’s briefs are due on
February 22, 2018.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court